Citation Nr: 1519987	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  03-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury of the lumbar spine, based on osteoarthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 27, 1979, to July 9, 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2003 of a Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's request to reopen a previously denied claim of service connection for a low back disability on the grounds that no new and material evidence had not been presented.

In July 2008, the Veteran appeared at a hearing before an acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In a decision in September 2008, the Board granted the Veteran's request to reopen the previously denied claim, and then remanded the claim for further development. 

After the requested development was completed, in a decision in October 2010, the Board denied the claim of service connection on the merits.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, the parties filed a Joint Motion for Remand.  In an Order in May 2011, the Court granted the parties' Motion to vacate the Board's decision, and remanded the matter for further action.

In October 2011, the Board notified the Veteran and his attorney that the acting Veterans Law Judge, who presided over a hearing in July 2008, had retired.  The Veteran was asked if he wanted another hearing, and no response was received.  Accordingly, the Veteran has not been afforded a new hearing. 

In February 2012, the Board remanded the claim for further development under VA's duty to assist.  In a November 2013 decision, the Board determined that this development had been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board again denied the claim of service connection on the merits.

The Veteran again appealed the Board's decision to the Court.  In November 2014, the parties filed a Joint Motion for Partial Remand.  In this Joint Motion, the parties agreed that the Board's determination with regard to service connection for degenerative disc disease of the lumbar spine, claimed as residuals of a lumbar spine injury, should not be disturbed on remand.  However, the parties requested that the Board's decision with regard to service connection for residuals of an injury of the lumbar spine should be vacated and remanded.  The Court granted this motion in a November 2014 Order, and remanded the matter for further action.  The appeal has now returned to the Board for further development.


FINDING OF FACT

The Veteran's currently diagnosed disability of the lumbar spine, osteoarthritis, is unrelated to an in-service incident or injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a lumbar spine injury have not been met.  38 U.S.C.A §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In April 2003, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  The Veteran was provided with supplemental VCAA notice in letters of March 2004, March 2005, and March 2006.

Moreover, in a July 2008 hearing, the now-retired presiding Veterans Law Judge clarified the issue on appeal and afforded the Veteran the opportunity to submit additional relevant evidence.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Prior to the Board's remand order of February 2012, the Veteran's service records, VA records, private medical records, and records of the Social Security Administration were associated with the claims file.

In February 2012, the Board remanded the claim and requested records from Carswell Air Force Base and Brook Army Medical Center during 1979.  In October 2012, after five requests, the RO made a formal finding that the requested service records were unavailable and that further attempts to obtain the records would be futile.  In accordance with 38 C.F.R. § 3.159(e), the RO notified the Veteran and his attorney of the unavailability of the records. 

Following the February 2012 remand order, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims file.  The record does not indicate, and the Veteran does not assert, that pertinent treatments records are outstanding.  

Further, the Veteran was afforded a VA examination in May 2009.  The Veteran was also afforded a VA spine examination in March 1999, pursuant to an earlier claim for service connection.  In both examinations, the VA examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly adjudicate the instant appeal.	

II.  Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Arthritis, including arthritis of the lumbar spine, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran contends that his lumbar spine condition is related to his active service.  Specifically, he asserts that his low back condition was caused by an in-service assault, consisting of a kick to his lower back.

As an initial matter, the Veteran's service treatment records indicate that the described assault did occur.  Further, the record contains competent evidence of a current disorder of the lumbar spine.  Private treatment notes of October 1989, March 1990, and February 1992 include imaging studies that show degenerative changes to the lumbar spine.  A VA examiner in March 1999 diagnosed the Veteran with degenerative disc disease, and a May 2009 VA examination found mild osteoarthritis of the lumbar spine.  For these reasons, a current disorder of the low back is acknowledged.  As noted in the Introduction, however, the Veteran has abandoned the issue concerning degenerative disc disease of the lumbar spine and the prior November 2013 Board decision on that issue is final.  Accordingly, this decision focuses on whether diagnosed disabilities of the lumbar spine, other than degenerative disc disease, can be service connected.  The question remaining before the Board is whether a causal or etiological link exists between the Veteran's in-service assault and his current lumbar spine disability.  As further discussed herein, the Board concludes that no such link exists.

In reviewing the medical record, the Board notes that the Veteran denied a history of back problems in his February 1979 enlistment medical examination.  On enlistment examination, spine findings were normal.  The Veteran reported cough and wheezing in April 1979, and was afforded a chest x-ray.  This imaging study found a levorotoscoliosis of the upper thoracic spine with a compensatory dextroscoliosis of the lower thoracic spine, with a "fairly significant deviation seen."  A June 1979 clinical record reflected the Veteran denied any injuries and the musculoskeletal system was described as without weakness or limitation of function.  Physical examination described the back as symmetric without deformity. 

The Veteran was hospitalized for a psychiatric evaluation at the Brooke Army Medical Center (BAMC) from June 8, 1979, to June 25, 1979.  A June 25, 1979 Psychiatric Report noted that several weeks prior the Veteran had tried to stop a fight, and someone kicked him in the back.  The Veteran stated that since then he had frequent episodes of left lower back pain.  On physical examination of June 8, 1979, no major physical deformities were noted, although the Veteran walked with a rigid gait and complained of pain in his back, including a "knot" over his right kidney, and that no one had been able to help him treat his pain.  The Veteran's diagnoses on discharge from BAMC included a psychophysiologic musculoskeletal disorder of the left lower back, which was noted to be stable and treated conservatively.  Clinical records during this hospitalization include a June 8 record that described the back as having no tenderness over spine or costovertebral angle areas and no deformity of the spine.  On discharge from BAMC, the Veteran was advised that his lower back pain was consistent with muscle spasm having a psychosomatic component.

The Veteran filed claims to entitlement to service connection for a back injury, left kidney injury, and a nervous condition in October 1979.  The Veteran did not submit a description or statement regarding his symptoms, and a February 1980 rating decision found that the Veteran's nervous condition had not been caused by or incurred in service, and that the evidence of record did not establish the existence of a back or left kidney injury.  

The Veteran next complained of pain in a January 1983 treatment session with a private physician.  On this occasion, the Veteran reported that he had been struck in the neck with a baseball bat in December 1982.  The Veteran reported that he had experienced neck and shoulder pain following this injury.  The Veteran underwent a cervical diskectomy in March 1983, with a cervical laminotomy the following month.  In July 1983, the Veteran was in a rear-end automotive collision, and his cervical symptoms returned.  A third cervical diskectomy and fusion was performed in March 1984. 

In an August 1983 application for Social Security disability benefits, the Veteran asserted that he had become disabled due to neck and shoulder injuries.  At a February 1984 hearing before a Social Security Administrative Law Judge, the Veteran indicated that he was unable to engage in substantial gainful activity due to neck pain.  In a May 1984 examination pursuant to his Social Security disability claim, the Veteran reported pain and stiffness in the neck, left shoulder, and arm, incurred following his December 1982 assault.  The examining physician diagnosed the Veteran with status post cervical diskectomy and fusion.  In a June 1984 letter to the Administrative Law Judge, the Veteran's attorney contended that depression and cervical symptoms precluded gainful employment.

The Veteran was afforded inpatient treatment for chronic pain syndrome in June 1984, following complaints of shoulder and neck pain.  X-ray imaging showed narrowing of the C5-C6 interspace and status post fusion, with negative findings in the lumbar spine.

An additional cervical fusion was performed in January 1985.  In September 1986, the Veteran reported to his private physician that he had been arrested in August.  In the course of this arrest, police officers had grabbed him and thrown him to the ground.  The Veteran had experienced neck and bilateral arm pain thereafter.  On examination, the Veteran was diagnosed with acute cervical strain.  In October 1986, the Veteran reported that he had experienced two instances of left-sided "neck spasms" over the past three weeks, which caused swelling and loss of bladder control.  No extremity problems or weakness were found on examination.  Ambulation and motor findings were excellent, and the treating physician explained that loss of bladder control would have been accompanied by paralysis, which was not reported or found on examination.

In private treatment notes of January, February, March, April, May, and June 1987, the Veteran continued to report that his neck and arm pain, with tingling and numbness, had been exacerbated following his August 1986 arrest.  The Veteran was afforded a cervical MRI in March 1987, which found status post laminectomy, extending C3-C6, status post fusion C6 and C7, probably C5 and C6, and minimal reversal of normal lordotic curvature of the cervical spine, with no other abnormalities.  An EMG study of the upper extremities did not indicate disc disease.

In a November 1987 VA treatment session, the Veteran reported that he had experienced back pain for "a couple of weeks."  In August 1988, the Veteran submitted another claim asserting entitlement to service connection for an in-service back injury sustained in 1979, as well as depression.  A September 1988 letter from the RO advised the Veteran that his earlier claim for service connection for these conditions had been denied in 1980, and could only be reopened if new and material evidence were submitted.

August 1989 private treatment records indicate the Veteran had been in another automobile accident, and he began to experience severe neck and low back pain later that day.  The diagnostic impression was cervical/lumbosacral strain, acute, status post intracervical fusion.

A December 1989 letter from a private physician indicated that the Veteran had experienced low back pain and pain radiating down the left leg diffusely, with periodic numbness in the entire left leg, since an automobile accident in November 1989.  He reportedly had a prior back injury dated to an accident in August or September 1989, which had considerably and dramatically worsened with radiating pains.  An October 1989 CT scan of the lumbar spine showed a minimal bulging annulus fibrosis at L4-L5 and mild bulging annulus fibrosis at L5-S1 as well as spurring and fusion of the cervical spine.  According to a VA medical certificate, the veteran requested medication for his back in November 1989.  He complained of a 10-year history of back problems.

Medical records dated in 1990 reveal that the veteran continued to complain of low back pain and left leg pain.  A March 1990 private record noted the veteran had been in multiple auto accidents, including one more recently in November since which time he complained of low back pain.  A computed tomography of the lumbar spine revealed a mild diffuse annular bulge, somewhat more prominent on the right side at L4-L5.  Findings at L5-S1 were consistent with central disc herniation.  A March 1990 magnetic resonance imaging test indicated spinal stenosis on a congenital basis and a degenerated disc at the L5-S1 level with apparent central subligamentous herniated nucleus pulposus.

A February 1992 X-ray of the lumbosacral spine revealed shallow scoliosis, with an otherwise unremarkable lumbosacral spine examination.  

Private medical records in October 1994 indicate the Veteran was followed after a motor vehicle accident and he reported increasing pain in the lower back.  One October 1994 record concluded with the assessment of status post MVA resulting in multiple strains of the musculoligamentous structures of the cervical spine and lumbar spine.  An April 1995 private record noted the Veteran started having back pain around October 1994 when he was involved in a motor vehicle accident.  

The report of a VA compensation and pension examination performed in March 1999 refers to the veteran's history of back problems, and contains the following diagnosis:  "mild degenerative disk disease with L5-S1, with moderate to severe symptomatology."  The examiner added that it was extremely unlikely that the subligamentous herniation at L5-S1 with mild degenerative disk disease that was currently present was a result of someone kicking the veteran in the back in 1979.  He added:  "That is to say, I don't think his present condition is likely to be related to one kick in the lumbar spine in 1979."

A July 2002 VA record noted a complaint of worsening chronic low back pain from disc disease.  A March 2003 VA treatment record reported the Veteran's subjective complaint of chronic low back pain since January 2003 due to a car accident.  The assessment was chronic low back pain.  A November 2003 VA treatment record included the Veteran's reported history of being kicked in the low back when he tried to break up a fight in service and continued pain since that time; however this record did not provide any diagnosis pertaining to the lumbar spine.  

A July 2006 VA treatment record reported the Veteran's history of being kicked in the lower back and complaints of progressively worsening pain.  This record noted that a November 2006 MRI of the lumbar spine reflected mild diffuse disc bulges at L3-4, L4-5 and L5-S1.  At L4-5 there was a right lateral disc protrusion encroaching on the lateral recess and at L5-S1 there was a central protrusion without neruoforaminal or spinal canal narrowing.  The physician provided an assessment of chronic lower back pain with radicular symptoms with radiographic evidence of mild diffuse disc bulges.  The physician further stated that "upon review of MRI and given exam findings, [patient] with lower back pain which is likely multifactorial--facet injury, disc bulges."

In a June 2008 VA treatment session, the Veteran reported worsened back pain, with more difficulty walking.  The Veteran reported that he had been kicked in the back during military service, and the treating VA physician opined that it was as likely as not that his back pain had resulted from this injury.  The treating VA physician went on to explain that the Veteran's present pain and degenerative disc disease were consistent with this type of injury.

However, a May 2009 VA examiner reached the opposite conclusion, and concluded that it was less likely than not that the Veteran's low back problem was related to his in-service injury.  The VA examiner found minimal osteoarthritis of the lower lumbar spine, based upon lumbar spine x-ray imaging, and diagnosed the Veteran with chronic low back pain.  In reviewing the Veteran's medical history, the examiner noted that the Veteran had reported low back pain during his in-service medical treatment, but did not thereafter report low back symptoms until August 1989, following a car accident.  The examiner also noted the Veteran's extensive history of cervical complaints and treatment, beginning in December 1982.  

The May 2009 VA examiner acknowledged that a VA physician had indicated the Veteran's low back disorder was related to service in June 2008; however, the May 2009 examiner emphasized that the treating physician gave no indication that this opinion was based upon a complete review of the Veteran's medical history or a complete physical examination.  In the examiner's view, this was merely a "very general" statement.

 The January 2015 Joint Motion for Remand instructed the Board to explicitly evaluate the May 2009 VA examiner's finding that x-rays of the Veteran's lumbar spine show minimal osteoarthritis.  The Board observes that osteoarthritis is a form of arthritis, a chronic disease identified in 38 C.F.R. § 3.309(a).  Service connection may be awarded for a chronic disease that manifests itself and is identified as such in service, and when the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b).  (Service connection for arthritis may also be awarded if it manifests within the one-year presumptive period following military service, under 38 C.F.R. § 3.307; however, this provision is applicable only to Veterans who have served for 90 days or more of active service.  Per his DD-214, the Veteran had only one month and seven days of total active service.)  When the Veteran's in-service disease entity has not been shown to be chronic during service, a showing of continuity of symptoms after discharge is required to support the claim of service connection for a current chronic disease.  38 C.F.R. § 3.303(b).

The Veteran's in-service treatment records did not establish the presence of a chronic disease.  Although the Veteran was treated for back pain, this condition was diagnosed as a psychophysiologic musculoskeletal disorder of the left lower back, including muscle spasms with a psychosomatic component.  Insofar as the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is necessary to establish service connection.

The Veteran asserted, in a September 1992 statement, that his lower back symptoms had been continuous since service, and caused by an in-service kick to his lower back.  In a September 1993 statement, the Veteran emphasized that the August 1989 automobile accident had not caused his lumbar spine pain, but merely exacerbated a condition that had existed since service.  The Veteran stated that the December 1982 blow to his neck had not caused his cervical symptoms, and emphasized that the cervical spine was a different body part than the lumbar spine.  The Veteran has repeated his assertion that low back pain has been continuous since his in-service injury in correspondence of September 1995, January 1997, April 1997, June 1997, September 1997, February 1999, May 1999, May 2003, February 2008, October 2010, and February 2013.  

In evaluating the Veteran's assertion of continuity, the Board notes that the Veteran's medical history reveals symptomatic disorders of the cervical and lumbar spine.  (The Veteran's medical history also shows scoliosis of the thoracic spine, but neither the medical record nor the Veteran's contentions indicate that scoliosis has been symptomatic.)  The Veteran sought extensive treatment for cervical spine symptoms several years after military service, but did not complain of lumbar spine or back symptoms for most of a decade after filing his October 1979 claim for service connection.

The Veteran is competent to report the onset or continuity of lumbar spine or lower back symptoms, as these are symptoms a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this case, the Veteran underwent extensive medical treatment for cervical/neck pain beginning in 1983, but did not allege back pain until November 1987; on this occasion, the Veteran indicated only that he had been experiencing back pain for a couple of weeks.  A lumbar spine x-ray study during the Veteran's June 1984 inpatient hospitalization was negative, and the Veteran did not assert lumbar/back pain during this hospitalization.  The Veteran next reported back pain in an August 1988 claim to VA, and sought treatment for lower back pain in late 1989.  

The Board finds it implausible that the Veteran would have assiduously sought medical treatment for cervical spine/neck symptoms in January 1983, repeatedly described such symptoms over a period of years, and neglected to mention extant lumbar spine symptoms during this period.  The record establishes that the Veteran zealously pursued medical treatment, beginning in 1983.  The Board may reasonably assume, given this history, that the Veteran would have reported lumbar spine or lower back symptoms to treating physicians, if these symptoms had been present.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Further, the Veteran has sought and obtained disability benefits through the Social Security Administration.  In applying for Social Security Disability benefits, the Veteran would have had excellent reason to report his symptoms in full; any restriction in the Veteran's capacity to perform work-related physical or mental tasks, including distraction or fatigue due to pain, would bolster his assertion that he was unable to perform gainful work.  However, throughout the pendency of his August 1983 claim for Social Security disability benefits, the Veteran attributed his inability to work to neck and shoulder injuries.  He reported only neck, shoulder, and arm pain to a physician examining him for the purposes of this claim, and the physician found no further symptoms on examination.  The Veteran's attorney representative, in advocating for a finding of disability, emphasized the impact of depression and cervical symptoms upon the Veteran's capacity to work, but made no mention of lower back symptoms.  Nor did the Veteran report lumbar symptoms at his 1984 hearing before an SSA Administrative Law Judge.  In an August 1987 administrative decision, the Social Security Administration determined that the Veteran's post-laminectomy symptoms and mild depression warranted a continued finding of disability; this laminectomy was in the cervical spine.

Although the Veteran filed to re-open his claim to service connection for back pain in August 1988, his earliest treatment records for lumbar spine pain did not indicate that his symptoms had been continuous since service.  Rather, treatment records of August through December 1989 attributed the onset of lumbar spine symptoms to automobile accidents.  Although the November 1989 VA medical certificate included the Veteran's assertion that he had experienced back pain for ten years, in November 1987 he reported only a history of back pain lasting two weeks.  The November 1987 medical certificate reflects the Veteran's first post-military-service report of back pain (as opposed to neck pain).  Affording the Veteran the benefit of the doubt, the Board construes his August 1988 claim as an assertion that lumbar/low back symptoms had been continuous since service; however, the credibility of this assertion is reduced by the fact that the Veteran did not make this claim to contemporaneous treating physicians.  The Board notes that the Veteran reported unspecified back pain for "a couple weeks" in VA treatment notes of November 1987, but complaints of back pain did not reappear in the medical record until 1989.

Furthermore, the Veteran was found to have experienced an intervening back injury from motor vehicle accidents in 1989, 1990, 1994 and 2003.  In addition to this, the Veteran has a long history of degenerative disc disease which the Board previously found was not service connected and the Veteran explicitly abandoned.  In this regard, MRI reports documented disc problems at a much earlier date than the osteoarthritis.  Indeed, the July 2006 VA physician explained that the back pain was likely multifactorial in nature.  As such, these intervening injuries and medical findings serve to sever any allegation of continuity of symptomatology.  See 38 C.F.R. § 3.303(b)(noting that if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  

At his July 2008 hearing before the Board, the Veteran asserted that he had sought VA medical treatment for back pain immediately after leaving military service.  However, the claims file contains no record of VA treatment for back pain prior to November 1987.  Further, the Veteran did not relate this history to his non-VA medical providers.

In short, the medical record and lay statements (including those from the Veteran) contain no mention of a lumbar spine or lower back disability between October 1979 and November 1987.  Nor did the Veteran report an in-service injury to treating or examining physicians; rather, he attributed the onset of his neck/cervical symptoms to a December 1982 assault, and exacerbation to subsequent events.  The Board finds that the record's silence regarding lumbar pain or in-service injury during this period reduces the credibility of the Veteran's assertions, as well as those from his attorney, that low back symptoms were continuous from service.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (noting that the silence of a record pertaining to a material fact may be considered when this fact would ordinarily be recorded).  The Board does not discount the Veteran's lay assertions that he experienced continuous back symptoms after military service solely because objective evidence did not support these claims; rather, the Board does not credit the Veteran's lay assertions because they are at odds with descriptions of his symptoms that he himself made at the time of treatment.  These contemporaneous accounts of the Veteran's health have greater probative value than the Veteran's later assertions regarding back pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The lengthy period between military service and the Veteran's first report of back pain to treating providers is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, the Board finds that the March 1999 and May 2009 VA examination reports merit greater weight than the June 2008 opinion of a VA treating physician.  The Board concurs with the observation of the May 2009 VA examiner that the June 2008 physician appeared to base his opinion solely upon the Veteran's report of an in-service injury.  The May 2009 and March 1999 VA examiners, however, did review the Veteran's service treatment and post-service treatment records.  The May 2009 VA examiner, in particular, noted the Veteran's extensive reports of, and treatment for, non-lumbar spine symptoms following military service.  Moreover, the conclusions of the March 1999 and May 2009 examiners that the Veteran's back impairment was not consistent with an injury caused by a single in-service injury was based upon review of the medical record and physical examination of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

In his July 2008 hearing testimony, as well as the written statements discussed above, the Veteran has asserted that, absent any other recorded cause, his back condition must have been caused by his in-service assault.  However, while the Veteran is competent to report symptoms a lay person can observe, the causation or etiology of his degenerative back condition is beyond his competence, and thus his assertions in this regard have no probative value in establishing a nexus to service.  Layno, 6 Vet. App. 465.  

The record contains no medical evidence of in-service incurrence of a chronic back disability (as opposed to muscle spasm/strain), nor medical evidence that the Veteran experienced symptoms of a chronic lumbar spine disability prior to November 1987 at the earliest - many years after leaving military service.  In fact, post-service medical examinations and treatment sessions prior to November 1987 included no report or indication of back pain.  Neither the Veteran's lay assertions of in-service incurrence, nor his assertions of continuity of symptoms, are credible.  The March 1999 and May 2009 VA examiners have produced well-reasoned opinions that there is less likely than not a nexus between the Veteran's current disability and in-service injury.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for residuals of an injury of the lumbar spine, based on osteoarthritis of the lumbar spine, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


